Shieettag, J.
This appeal is by a landlord (the intervener, respondent) from an order of the Special Term in a proceeding under article 78 of the Civil Practice Act which, on application of the respondent State Bent Administrator and with the consent of the petitioners (the tenants), remitted the proceeding to the Administrator for further consideration and review. The landlord, intervener, contends in effect that the court was without power to remit the proceedings until (1) issue had been joined by answer of the State Bent Administrator and the filing; of the transcript of the proceedings before him, and (2) that in any event the Special Term abused its discretion in remitting the proceedings primarily because the petition of the Bent Administrator requesting that relief failed adequately to state the reasons therefor.
*397We hold that the Special Term, at any stage of the proceedings, has the right to remit the same to the administrative agency; that this right was explicitly authorized by statute (State Eesidential Eent Law [L. 1946, ch. 274, as amd.], § 9, subd. 1). There is no requirement in that statute that the transcript must be filed before the court may remit a case. Many are the cases in which the courts, without recourse to any statutory authority, in the exercise of inherent power, have remitted cases to administrative agencies without reaching any decision on the merits, on the agency’s request that it be permitted to correct some error of judgment or mistake in the record or take additional testimony. (Cf. Ford Motor Co. v. Labor Board, 305 U. S. 364.) Matter of Cupo v. McGoldrick (278 App. Div. 108) has no application to the situation here under consideration.
One of the reasons for setting up administrative agencies is to enable them to deal with problems delegated to them by means of a practice and procedure flexible and more or less informal in character. Within limitations, a certain degree of continuing jurisdiction for reconsideration and review and the taking of additional testimony is contemplated and indeed is necessary in order that the agency may function efficiently and render substantial justice to the parties concerned. It is true that the application for remission may be criticized because it fails sufficiently to give the reasons why the State Eent Administrator desires to have the proceedings sent back for further consideration. Such reasons, however, are apparent from an examination of the record as a whole and there is nothing to indicate that the conduct of the agency is vexatious or harassing in nature. We see no purpose, therefore, to be served in this case by reversing the order below and requiring the State Eent Administrator to furnish a more adequate statement of his reasons for the remission of the proceedings. The order should be affirmed, without costs.